DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 01/04/2021. The amendments filed on
01/04/2021 have been entered. Accordingly, claims 1-20 remain pending and claims 1, 7, 8, 15, 17, and 20 have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stainsby et al. (US20020156366, hereafter “Stainsby”), in view of Aggarwal et al. (US20060224062, hereafter “Aggarwal”).
Regarding claims 1, 9, and 17, Stainsby discloses a Magnetic Resonance Imaging (MRI) device (“Referring first to FIG. 1, there is shown the major components of a preferred MRI system” [0017]) configured to make an MRI image of a body part (“timing imaging in and around the heart” [0036]) from MRI data (“a realtime MR data set” [0010]) that undergoes at least quasi-periodic motion (“due to motion arising from cardiac and respiratory cycles [quasi-periodic]” [0036]), comprising:
a sensor configured to obtain first physiologic data (“a physiological acquisition controller 129 that receives signals [physiological data] from a number of different sensors connected to the patient, such as ECG signals from electrodes attached to the patient” [0018]) of the body part as the body part undergoes the at least quasi-periodic motion (“Locating and timing imaging in and around the heart is critical due to motion arising from cardiac and respiratory cycles” [0036]);
a controller configured (129) to (1) analyze the first physiologic data (“that receives signals from a number of different sensors connected to the patient, such as ECG signals from electrodes attached to the patient, peripheral plethymographs, pneumatic bellows…or other monitoring tools” [0018] also see [0021] where values of physiological data are saved in [0024] as the selected or reference/first physiologic values), to determine at least one previous instance (see [0027] using the gating times and acquisition durations relative to the first physiological data saved) that the body part was in a position obtained during the at least quasi-periodic motion to a current position of the body part (“The present method and system identifies the proper position [current] and timing [quasi-periodic] to use for a magnetic resonance scan based on a previous [first] initial realtime acquisition where anatomy [in a similar position]” [0009] and see [0029] where the current position and the elapsed time from the last cardiac trigger determined by ECG are sampled and saved), and (2) select new MRI hardware-controllable settings based on first MRI hardware-controllable settings used at the during at least one instance (“the program sets [MRI hardware-controllable settings] some parameters for the initial data collection, but the medical person may interactively adjust [set new] the criteria for initial data collection. At any rate, if decision block 208 determines [analyzes] that more data is needed, control goes back to block 200.” [0022], as determined by the computer program in [0021] and see [0031] where the new acquisition/MRI hardware controllable settings are gated to every heartbeat [from current physiologic data] with the delay time set based on the saved/first physiologic data);
a MRI scanner configured to scan the body part with the first MRI hardware-controllable settings during obtaining the first physiologic data (see steps 200, where the settings configure the MRI scanner to scan the body part whole the physiological monitoring data was obtained in steps 202, 204 and see claims 1, 10, 16, and 19 which recite simultaneously monitoring [obtaining] the physiological values related to movement of the body part while the same body part is undergoing real-time MRI image as noted in [0011] “Importantly, cardiac and respiratory information are collected in conjunction with realtime MR imaging” emphasis added), the MRI scanner further configured to scan the body part with the new MRI hardware-controllable settings so as to produce MRI data (“At block 222 a further MR imaging is performed, this time using the gating times and acquisition durations relative to the physiologic data saved… this further MRI [new MRI data] is performed using a gating time 40 ms after [new MRI hardware-controllable settings] the given part of the cardiac cycle and an acquisition duration corresponding to the time interval of the three frames” [0027]); and
an image processor configured to produce the MRI image using the new MRI data (“the image processor 106” [0020]), but does not explicitly disclose the analysis of the physiologic data, independent of any analysis of any MRI images.
However, in the same field of endeavor, Aggarwal teaches the analysis of the physiologic the physiologic data, independent of any analysis of any MRI images (“Dynamic Model Acquisition : At this prescan step we acquire MR and/or auxiliary data (e.g. ECG signal from the subject) in order to adapt the model parameters to the particular subject being imaged” [0044] and “A navigator pulse sequence is then performed to acquire current diaphragm position as indicated at process block 304. This navigator pulse sequence is indicated at 305 in FIG. 10, and as is well known in the art, it is a pulse sequence in which the phase encoding gradient (Gy in the preferred embodiment) is set to zero, and which generates a NMR signal that is Fourier transformed to produce a magnitude image from which the diaphragm position (d0) is detected…The navigator acquisition is immediately followed [indicative of being independent] by the acquisition of a low resolution, 3D image of the heart as indicated by process block 306.” [0129-0130]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device, method, and system disclosed by Stainsby with the analysis of the physiologic of the physiologic data, independent of any analysis of any MRI images as taught by Aggarwal in order to order to adapt the model parameters to the particular subject being imaged by incorporating information about the spatial and temporal dynamics of the beating heart into the MR data acquisition and reconstruction process ([0043-0044] of Aggarwal) as the limitations as claimed in nearly ubiquitously practiced in the art.
Regarding claims 2 and 10, Stainsby, in view of Aggarwal, substantially discloses all the limitations of the claimed invention, specifically, Stainsby discloses wherein the body part is a heart (“Locating and timing imaging in and around the heart” [0036]), the sensor is a heart sensor and the physiologic data is a heart signal (“At block 212, the slice position and physiological information are saved as the selected or reference values. For example, a preferred image that best illustrates a feature of interest for the particular patient might be 40 ms after a given part of the patient's cardiac cycle.” [0024]).
Regarding claims 3 and 11, Stainsby, in view of Aggarwal, substantially discloses all the limitations of the claimed invention, specifically, Stainsby discloses wherein the physiologic data is data obtained from an electrocardiogram (ECG) (“The pulse generator module 121 also receives patient data [physiologic data] from [obtained] a physiological acquisition controller 129 that receives signals from a number of different sensors connected to the patient, such as ECG signals” [0018]).
Regarding claims 4, 12, and 18, Stainsby, in view of Aggarwal, substantially discloses all the limitations of the claimed invention, specifically, Stainsby discloses wherein the controller (“The operation of the system is controlled from an operator console 100…communicates through a link 116 with a separate computer system 107 that…includes a number of modules which communicate with each other through a backplane. These include an image processor module 106 [controller], a CPU module 108 and a memory module 113, known in the art as a frame buffer for storing image data array” [0017]) does an autocorrelation on the physiologic data is done to determine the at least one previous instance (“Acquisitions [by the controller] were cardiac gated [autocorrelated] to every heartbeat [physiological data] with the delay time set based on the saved prescription data. All image frames from the realtime localization scan were saved [previous instance] and the motion of the artery of interest was determined using a known motion tracking algorithm” [0031]).
Regarding claims 5 and 13, Stainsby, in view of Aggarwal, substantially discloses all the limitations of the claimed invention, specifically, Stainsby discloses wherein the MRI hardware-controllable settings are settings to control the magnetic fields (“The gradient waveforms produced by the pulse generator module 121 [controlled by the MRI hardware-controllable settings] are applied to a gradient amplifier system 127 comprised of GX Gy and Gz amplifiers. Each gradient amplifier excites a corresponding gradient coil in an assembly generally designated 139 to produce [control] the magnetic field gradients used for position encoding acquired signals” [0019]) and radiofrequency pulses of the MRI scanner (“The gradient coil assembly 139 [contolled by the the MRI hardware-controllable settings] forms part of a magnet assembly 141 which includes a polarizing magnet 140 and a whole-body RF coil 152. A transceiver module 150 in the system control 122 [controlled by the the MRI hardware-controllable settings] produces pulses [RF frequency pulses] which are amplified by an RF amplifier 151 and coupled to the RF coil 152 by a transmit/receive switch 154” [0019]) and correspond to k-space values of the time domain MRI signal.
Regarding claims 6, 14, and 19, Stainsby, in view of Aggarwal, substantially discloses all the limitations of the claimed invention, specifically, Stainsby discloses wherein the new MRI hardware-controllable settings are such that the k-space values for the new MRI hardware-controllable settings differ from the k-space values for MRI hardware-controllable settings (“When the scan is completed and an array of raw k-space data has been acquired in the memory module 160. This raw k-space data may be rearranged into separate k-space data arrays for each cardiac phase image (or other images)[corresponding to the k-space values for the new MRI hardware-controllable settings and the k-space values of differing MRI hardware-controllable settings] to be reconstructed, and each of these is input to an array processor 161 which operates to Fourier transform the data into an array of image data.” [0020]).
Regarding claims 7, 15, and 20, Stainsby, in view of Aggarwal, substantially discloses all the limitations of the claimed invention, specifically, Stainsby discloses wherein the MRI data is new MRI data, wherein the new MRI data along with previous MRI data (see in FIG. 2 which discloses obtaining previous MRI data and new MRI data which together produce an MRI image, as noted in step 222) from the at least one previous instance is used to produce the MRI image (“The present method and system identifies the proper position and timing to use [to produce] for a magnetic resonance scan [MRI image] based on a previous [previous time] initial realtime acquisition where anatomy, the point in the cardiac cycle and the point in the respiratory cycle are sampled many times per second. The gating times and acquisition durations are tailored to match a particular patient during a single patient session (i.e., the patient initial realtime [previous] acquisition of MR data and a further MRI [new MRI data] are performed without the patient leaving). The relative position in the cardiac and respiratory cycles, using any form of cardiac and respiratory monitoring tools, is associated with each frame in an initial realtime MR acquisition.” [0009]).
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stainsby, in view of Aggarwal, as applied to claims 1 and 9 above, further in view of Kim et al. (US20050245812, hereafter, “Kim”).
Regarding claims 8 and 16, Stainsby, in view of Aggarwal, substantially discloses all the limitations of the claimed invention, specifically, Stainsby discloses that each frame imaged is associated with the relative position of the cardiac cycle (“The relative position in the cardiac and respiratory cycles, using any form of cardiac and respiratory monitoring tools, is associated with each frame [multiple frames, taken in sequence showing cardiac motion] in an initial realtime MR acquisition.” [0009]), but does not explicitly disclose discloses wherein the MRI image is a frame in an MRI cine.
However, in the same field of endeavor, Kim discloses wherein the MRI image is a frame in an MRI cine (“Cine-MRI image frames are typically a set of single 2D slices acquired throughout the cardiac cycle, which can then be viewed in cine-mode.” [0004]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Stainsby and Aggarwal with the imaged scan MRI image is a frame in an MRI cine taught by Kim to provide for a higher resolution image to be produced, as only a segment of the image must be captured from each cardiac cycle ([0006] of Kim).

Response to Arguments
Rejections under 35 USC 112(a)
Applicant's arguments filed 01/04/2021 have been fully considered with the rejection of 112(a), however they are not persuasive. 
On page 6, second paragraph, of the applicant’s response the applicant response to rejection under 35 USC 112(a) and cites figure 2 and paragraphs [0039-0048] as support for the limitation “determining, independent of any analysis of any MRI images”. Careful review of the above paragraphs does not support the applicant’s response. There is no support for the recited limitation “determining, independent of [[any]] an analysis of [[any]] MRI images” in figure 2 nor [0039-0048], as there is no disclosure which discusses the “determining” being “independent” and no reference to “current physiological data”. The only discussion the above paragraphs regarding MRI images, let alone analysis of MRI images, is in [0047] which discloses “If there is enough data acquired, in step 212, the new MRI data along with the previous data from the previous times can be used to produce an MRI image” (emphasis added). From the information provided in [0047] appears, contrary to the applicant’s response, although it is not clear, to describe an interdependence between the “determining” and the production of a MRI image. Further, the only recitation of any “current” measure of patient data is in [0042] which discloses “In step 204, the physiologic data is analyzed to determine any previous time when a body part was in a similar position as a current position. The body part is suitably a body part—such as the heart or lungs—that undergoes periodic motion. In one embodiment, an autocorrelation on the physiologic data can be done to determine the previous times” which appears, although it is not clear, to a “determination” of previous physiological data. The only remaining reference to a temporal element is the resuscitation of the determination and selecting of quote current” MRI hardware-controllable settings in [0044- 0046]. Additionally, in applicant’s paragraph [0048] of the specification, it clearly discloses continually adapting MRI acquisition in response to real time physiological feedback signal, however the applicant discloses continually adapting MRI acquisition in this way by the method of “Adaptive Real-Time k-space Sampling (ARKS)” which is “the most recent signal is continuously compared to its history and data obtained from previous periods are used to determine how subsequent data is acquired” – as illustrated, the process of “determining” the “at least one instance in which the first physiological data of the body part obtained during the at least quasi-periodic motion corresponds to the current physiological data”, as recited in the amended claim, is in fact not independent of analysis of MRI images. An amendment removing “independent of an analysis of MRI images” could remedy this issue.
Rejections under 35 USC 112(b)
In response to the rejection under 35 USC 112(b), the applicant provides an argument in the second to last paragraph, page 8 which is persuasive. The rejections are withdrawn, however, the examiner would suggest amending preamble to replace the word “making” with “producing” for consistency with the body of the claim and the specification.
Rejections under 35 USC 103
Applicant's arguments filed 01/04/2021 have been fully considered, however they are not persuasive.
Applicant argues in the 3rd paragraph of page 8, 
“Claim 1 recites… In other words, the method recited in claim 1 includes collecting new MRI hardware-controllable settings based on current physiological data and previously obtained physiological data (i.e., the first physiological data). In contrast, Stainsby only describes the setting initial timing values in subsequent MR scans based on initial times in previous cardiac and respiratory cycles. (See Stainsby. ¶¶ 0009 and 0010). Therefore, Stainsby not only fails to describe corresponding current physiological data with previously obtained physiological data, but Stainsby also fails to describe selecting new MRI hardware-controllable settings based on current physiological data with the previously obtained physiological data, as recited in claim 1”

In the statement above the applicant appears, although is not clear, to contradict themselves, specifically, when stating, “Stainsby also fails to describe selecting new MRI hardware-controllable settings based on current physiological data with the previously obtained physiological data” (emphasis added) since the applicant has already admitted in the statement before that “Stainsby only describes the setting initial timing values in subsequent MR scans based on initial times in previous cardiac and respiratory cycles” (emphasis added). As the applicant is pointed out in this statement, Stainsby does indeed disclose setting [selecting] initial timing values [MRI hardware-controllable settings] in subsequent [new] MR scans based on initial times in previous cardiac and respiratory cycles [previously obtained physiological data]. Furthermore, Stainsby also discloses the MRI performing acquisition of data in accordance with/gating by current physiological data based on previously obtained physiological data as disclosed in [0031], but not limited to this paragraph, that “Acquisitions [of image data as determined by the MRI hardware-controllable settings] were cardiac gated to every heartbeat [corresponding to the current physiological data] with the delay time set based on the saved prescription data [previously obtained/first physiological data]”.
In the final paragraph of page 8, the applicant alleges that
“the office action suggests that Stainsby teaches A Medical Person may interactively adjust criteria for initial data collection. (See Office Action, page 7). Stainsby, however, does not describe how were on what basis the medical person would adjust the criteria. Instead, Stainsby only describes the medical person can adjust the criteria but does not provide on the basis on which such a medical person does so. (See Stainsby, ¶ 0022.) If more data is needed to make this arbitrary adjustment, then more data is collected. (See id., Figure 2)”

in response, it is noted that nowhere in the office action mailed 09/02/2020 , nor previous office actions mailed for this application, is there any suggestion that Stainsby teaches a medical person may interactively adjust criteria for initial data collection. Paragraph [0022] of Stainsby as summarized by the applicant above, is a mischaracterization of the reference. Please also see in paragraph [0022] where it is clearly stated that “a computer program analyzing the data may automatically indicate that sufficient data has been collected…the program sets some parameters for the initial data collection, but the medical person may interactively adjust the criteria for initial data collection. At any rate, if decision block 208 determines that more data is needed, control goes back to block 200” and [0023] which further discloses the process being carried out by a computer, and in [0024] where the first physiological data are saved as selected or reference values for the new MRI hardware-controllable settings. Also see [0009] of Stainsby which discloses “The gating times and acquisition durations are tailored to match a particular patient during a single patient session (i.e., the patient initial realtime acquisition of MR data and a further MRI are performed without the patient leaving). The relative position in the cardiac and respiratory cycles, using any form of cardiac and respiratory monitoring tools, is associated with each frame in an initial realtime MR acquisition. Such monitoring tools could include, but would not be limited to, peripheral plethymographs or ECG leads; pneumatic bellows or MR position measurements (e.g. navigator echoes)” and see [0010-0011] the gating correction by continually collecting current physiological data to determine the optimal image acquisition durations with each of the cycles, such as our input to the new MRI hardware-controllable settings.
In response to the applicant’s arguments regarding secondary reference Aggarwal, applicant alleges 
“…Aggarwal adjusts only the parameters of a model based on observed characteristics to adapt the MR imaging process (See id. at ¶ 0043), as opposed to ‘selecting new MRI hardware controllable settings’ based on ‘obtain[ed] physiological data’ and describing ‘at least one instance in which the [obtained] physiological data … Corresponds to current physiological data,’ as recited in claim 1”

it is noted that Aggarwal was relied upon to teach analysis of physiologic data independent of any analysis of MRI images, and that the applicant’s response is not responding to the rejection outlined in the office action mailed 09/02/2020, and as the rejection has been made under 35 USC 103, a reference need not teach each and every limitation of the claim. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Nonetheless, applicant is directed to [0147] of Aggarwal which discloses that the updated/current physiological data, as disclosed in [0146] is obtained, is used in conjunction with obtained first physiological data, as disclosed in [0138] & [0146] having been previously obtained, to compute corresponding parameters that are input as settings to adapt/determine new acquisition settings for the next image acquired. Also see, but not limited to [0160-0161],
Therefore the claims remain rejected and the rejection has been made final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793